Exhibit 10.22.5

AMENDMENT NO. 4

YELLOW CORPORATION PENSION PLAN

(Effective December 31, 2008)

WHEREAS, YRC Worldwide Inc. (the “Corporation”) maintains the Yellow Corporation
Pension Plan (the “Plan”) for the benefit of employees of the Corporation and
its participating affiliates; and

WHEREAS, Section 11.1 of the Plan authorizes the Corporation to amend the Plan
at any time in its discretion;

WHEREAS, the Corporation now desires to amend the Plan to reflect the issuance
of new regulations issued under Section 415 of the Internal Revenue Code and to
make certain other changes;

NOW, THEREFORE, effective January 1, 2008 (except as otherwise provided herein),
the Plan is amended as follows:

 

  A. Section 2.1(l) is amended to read as follows:

(l) Corporation: YRC Worldwide Inc. (formerly known as Yellow Roadway
Corporation, Yellow Corporation, and Yellow Freight System, Inc. of Delaware).

 

  B. Section 2.1(r) is amended to read as follows:

(r) Employer: YRC Worldwide Inc. (formerly known as Yellow Roadway Corporation,
Yellow Corporation, and Yellow Freight System, Inc. of Delaware), a corporation
existing under the laws of the State of Delaware, or its successor or successors
and where provided by Article XIII, “Employer” shall also refer to a
Participating Affiliated Company.

 

  C. Section 4.4 is amended to read as follows:

4.4 Maximum Pension Benefit. Notwithstanding any provision in this Plan, in no
event shall the annual benefit of any Participant exceed the maximum permissible
benefit under Section 415(b) of the Code. The limitations of Section 415(b) of
the Code and the Treasury regulations issued thereunder are hereby incorporated
by reference. For purposes of applying such limitations, a Participant’s
Section 415 compensation includes all items of remuneration described in
Treasury Regulation Section 1.415(c)-2(b), but excludes the items of
remuneration described in Treasury Regulation Section 1.415(c)-2(c). Section 415
compensation shall also include cash compensation not currently includible in
the Participant’s gross income by reason of the application of Code Sections
125, 129, 401(k) and 132(f)(4). For limitation years beginning on or after
July 1, 2007, compensation that is paid after severance from employment with the
Employer shall be included in Section 415

 

1



--------------------------------------------------------------------------------

compensation if: (i) the compensation is paid by the later of (A) 2 1/2 months
after severance from employment with the Employer, or (B) the end of the
limitation year that includes such date of severance, and if (ii) either (A) the
compensation is regular compensation for services during the Participant’s
regular working hours, compensation for services outside the Participant’s
regular working hours (such as overtime or shift differentials), commissions,
bonuses, or other similar compensation, and would have been paid to the
Participant prior to a severance from employment if the Participant had
continued in employment with the Employer, or (B) the compensation is payment
for unused accrued bona fide sick, vacation or other leave, but only if the
Participant would have been able to use the leave if employment had continued,
or would have been received by the Participant pursuant to a nonqualified
unfunded deferred compensation plan, but only if the payment would have been
paid to the Participant at the same time if the Participant had continued in
employment with Employer and only to the extent that the payment is includible
in the Participant’s gross income. Any payment not described above is not
considered Section 415 compensation if paid after severance from employment,
even if it is paid within 2 1/2 months following severance from employment or by
the end of the applicable limitation year, except for payments to an individual
who does not currently perform services for the Employer by reason of qualified
military service (within the meaning of Section 414(u) of the Code) to the
extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service. In no event shall the
compensation used for purposes of applying the limitations of Section 415 of the
Code to a limitation year exceed the limitation under Code Section 401(a)(17),
as adjusted pursuant to Code Section 415(d), that applies for such year. The
limitation year means the Plan Year.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer on the 31st day of December, 2008.

 

YRC WORLDWIDE INC. By:  

/s/ Harold D. Marshall

Name:   Harold D. Marshall Title:   Vice President – Employee Benefits

 

2